UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                     )          Misc. Dkt. No. 2015-01
                   Respondent                )
                                             )
              v.                             )
                                             )          NOTICE OF DOCKETING
Technical Sergeant (E-6)                     )
VINCENT L. WILLIAMS,                         )
USAF,                                        )
                    Petitioner               )          Panel No. 2



       A Petition for Extraordinary Relief in the Nature of a Writ of Habeas Corpus in
the above styled case was filed with this Court by the Petitioner Pro se on the 15th day of
January, 2015.

      The case has been assigned Misc. Dkt. No. 2015-01 and has been referred to
Panel 2 for review.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court